Exhibit 10.2

 

 

 

 

AMENDMENT

TO

J.B HUNT TRANSPORT SERVICES, INC.

THIRD AMENDED AND RESTATED MANAGEMENT INCENTIVE PLAN

 

The last sentence of Section 2.8 of the J.B. Hunt Transport Services, Inc. Third
Amended and Restated Management Incentive Plan (the “Plan”) is hereby amended
such that Section 2.8 of the Plan shall read in its entirety as follows:

 

2.8    LIMITATION OF PLAN BENEFITS. Plan Benefits granted to any Participant in
any one year shall be limited to two percent (2%) of the total shares authorized
for issuance under the Plan (i.e., 2% of 44,000,000). Subject to adjustment in
accordance with Section 2.6, no Participant shall be granted, during any one
(1) year, options to purchase Common Stock and stock appreciation rights with
respect to more than 880,000 shares of Common Stock in the aggregate or any
other awards with respect to more than 880,000 shares of Common Stock in the
aggregate. Additionally, a non-employee director may not be granted awards with
respect to Common Stock that has a fair market value (determined as of the date
of grant) in excess of $500,000 in a single calendar year.

 

APPROVED by the Board of Directors of J.B. Hunt Transport Services, Inc. at a
regular meeting of the Board of Directors duly called and held this 18th day of
April, 2019.

 

 

 

 /s/ Jennifer R. Boattini                                

 Jennifer R. Boattini, Corporate Secretary